DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 12, 17, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, the other embodiment of HWANG, see Fig. 13 and [0154], teaches the amended claims limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 7, 10-12, 16, 17, 21, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HWANG et al. (US 20170245265).
Regarding claims 6, HWANG teaches transmitting uplink data over a specified portion (Fig. 10b MTC device Subband) of a full, continuous bandwidth (Fig. 10b Uplink System Bandwidth) of an uplink carrier; and transmitting uplink control signaling (Fig. 10b PUCCH region for MTC device) in at least one control region within the specified portion.
(Fig. 13 and [0154] However, since the uplink sub-bands are different between the MTC device 1 and the MTC device 2, the PUCCH resources may not necessarily be specified differently from each other.  That is, it may be better to allocate PUCCH resource 1 to ECCE2 in some cases by using ARO or the like in order to completely fill the PUCCH resources in any one uplink sub-band).
Regarding claims 2, 7, 13, and 18, HWANG teaches wherein the full, continuous bandwidth of the uplink carrier is logically divided into two or more sub-band portions (Fig. 12), and wherein at least one sub-band portion includes at least one control region; and further comprising, prior to transmitting uplink data or uplink control signaling, receiving, in a System Information message from a base station, information regarding the full, continuous bandwidth of the uplink carrier and identifying the sub-band portions (Fig. 11 and [0144] the BS may signal to the MTC device a configuration on the PUCCH resource per a repletion level of PUCCH).
Regarding claims 5, 10, 16, and 21, HWANG teaches subtracting from the specified portion, at least part of a control region within the specified portion, yielding a reduced specified portion of the full, continuous bandwidth of the uplink carrier; and transmitting uplink data over the reduced specified portion of the full, continuous bandwidth of the uplink carrier (Fig. 10b PUSCH region for legacy UEs).


Allowable Subject Matter
Claims 3, 4, 8, 9, 14, 15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EUNSOOK CHOI/Primary Examiner, Art Unit 2467